DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osu et al. (US 2004/0141101) in view of Isobe (US 2010/0110326)
Regarding claim 17:
Osu discloses:
A display comprising: 
a chassis structure defining an inner circumference and a support surface outside the inner circumference (Fig. 2: panel frame 5; paragraph 24); 
a display panel having plural pixels operable to present a visual image, the display panel coupled to the chassis structure at the inner circumference (Fig. 2: 4; paragraph 24: “liquid crystal panel.” The pixels aren’t specifically discussed but follow from it being an LCD); and 
a cover glass coupled to the chassis structure support surface (Fig. 2: 6) by an adhesive (paragraph 27-29: the resin foam is “fixed onto the side” so is an adhesive), the cover glass having a predetermined gap distance from the display panel (Fig. 2: G2).
Osu does not disclose:
“wherein the chassis structure suppresses presentation of Newton Rings during vibration by synchronized motion of the display panel relative to the cover glass”
(Osu may inherently do this, given the structure, and Osu does discuss suppressing Newton Rings in another context – in paragraph 32, where a Newtons Ring is a kind of moire. But Osu never explicitly states that it suppresses them with synchronized motion.)
Isobe discloses:
wherein the chassis structure suppresses presentation of Newton Rings during vibration by synchronized motion of the display panel relative to the cover glass (paragraph 60 – “held with a predetermined gap” must mean that if one moves the other does).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Osu the element taught by Isobe.
The rationale is as follows:
Osu and Isobe are directed to the same field of art. Isobe really has a very similar structure except that it has a touch panel instead of just a display. But otherwise it is held the same way as Osu with a spacer between the panel and the display – e.g., paragraph 23. Therefore one of ordinary skill in the art would have understood that the proper spacer could prevent Newton’s Rings.
Regarding claim 19:
Osu in view of Isobe discloses:
wherein the adhesive comprises an adhesive tape activated after contact between the cover glass and chassis structure (as per Isobe paragraph 23 the spacer could be adhesive tape).
Regarding claim 20:
Osu in view of Isobe discloses: 
an extruded cover encasing the chassis structure after activation of the adhesive tape (e.g., Osu Fig. 2: 2). 

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osu in view of Isobe, and further in view of Nussbacher et al. (US 2012/0044131)
Regarding claim 18:
Osu in view of Isobe discloses a display as discussed above.
Osu in view of Isobe does not disclose:
“wherein the gap distance is less than half of the thickness of the cover glass”
	Nussbacher discloses:
wherein the gap distance is less than half of the thickness of the cover glass (paragraph 18). 
	It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Osu in view of Isobe the elements taught by Nussbacher.
	The rationale is as follows:
	Osu, Isobe, and Nussbacher are directed to the same field of art.
	Osu doesn’t give any dimensions. Nussbacher teaches an appropriate one. One of ordinary skill in the art could have included this with predictable results.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tokita (US 2018/0039470 in view of Osu and further in view of Isobe.
Regarding claim 1:
Tokita discloses:
An information handling system (e.g., Fig. 7) comprising: 
a housing (shown in, e.g., Fig. 1); 

a memory interfaced with the processor and operable to store the instructions and information (paragraphs 62-63); 
a graphics controller interfaced with the processor and memory to process the information into pixel values that define a visual image for presentation at a display (paragraph 63); 
a communication device interfaced with the graphics controller and operable to communicate the pixel values to the display (paragraph 63: “coupled to the external display”).
Tokita does not disclose: 
“a peripheral display operable to accept the pixel values for presentation as visual images at a display panel, the peripheral display having a chassis structure coupling a cover glass and a display panel to a shared support structure that maintains a gap between the cover glass and the display panel,
“the chassis structure configured to suppress presentation of Newton’s Rings during vibration by synchronized motion of the display panel relative to the cover glass.”
However, this is exactly what is disclosed by Osu in view of Isobe as discussed in the rejection of claim 17 above.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Tokita the chassis structure, etc., taught by Osu in view of Isobe.
The rationale is as follows:
Tokita, Osu, and Isobe are directed to the same field of art.
Tokita discloses an external display but has no details of its construction. Osu in view of Isobe provides the necessary details. One of ordinary skill in the art could have included this with predictable results.
Regarding claim 2:
All elements positively recited have already been identified with respect to earlier rejections. No further elaboration is necessary.

Tokita in view of Takeuchi discloses: 
wherein the display panel comprises a liquid crystal display panel (Takeuchi paragraph 29), the information handling system further comprising a backlight coupled to the chassis structure in the cavity under the display panel (Takeuchi paragraph 31). 

Claims 8-12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tokita in view of Osu, and further in view of Isobe, and further in view of Takeuchi (US 2019/0146246), and further in view of Ueda (US 2013/0189894)
Regarding claim 8:
Tokita, etc., discloses an information handling system.
Tokita, etc., does not disclose:
“wherein the cover glass and the display panel couple to the chassis structure by a method comprising: 
“first disposing the cover glass on a jig to determine a desired relative position of the cover glass; 
“second removing the cover glass from the jig; 
“third disposing the chassis structure on the jig with the display panel coupled in the cavity to determine a desired relative position of the chassis structure; 
fourth disposing the adhesive tape to the chassis structure support surface ; 
fifth adjusting the jig to accept the cover glass at the determined position; and 
sixth disposing the cover glass on the chassis structure to contact the adhesive tape guided by the jig to the determined position.
Ueda discloses
wherein the cover glass and the display panel couple to the chassis structure by a method comprising: 
first disposing the cover glass on a jig to determine a desired relative position of the cover glass (paragraph 84); 
second removing the cover glass from the jig (paragraph 87); 
third disposing the chassis structure on the jig with the display panel coupled in the cavity to determine a desired relative position of the chassis structure (paragraph 88); 
Takeuchi discloses:
fourth disposing the adhesive tape to the chassis structure support surface (Takeuchi paragraph 67); 
fifth adjusting the jig to accept the cover glass at the determined position (Takeuchi paragraph 67, where that it is pressed “using a jig” includes the adjusting step); and 
sixth disposing the cover glass on the chassis structure to contact the adhesive tape guided by the jig to the determined position (paragraphs 67-68). 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Tokita in view of Osu and Isobe the steps taught by Takeuchi and Ueda.
The rationale is as follows:
Tokita, Osu, Isobe, Takeuchi, and Ueda are directed to the same or related fields of art.
Osu and Isobe taught the structure but not the manufacturing steps. Takeuchi is directed to manufacturing a very similar device, as in Ueda. These references provide the necessary manufacturing steps that one of ordinary skill could have included with predictable results.
Regarding claims 9-12 and 16:
All elements positively recited have already been identified with respect to earlier rejections. No further elaboration is necessary.

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tokita in view of Osu and Isobe and further in view of Nussbacher.
	Regarding claim 4:
	Tokita, etc., discloses a system as discussed above.
	Tokita, etc., does not disclose:
“an anti-haze treatment disposed on the cover glass at a side adjacent the display panel.”
But this is disclosed by Nussbacher (paragraph 25).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Tokita in view of Takeuchi the elements taught by Nussbacher.
The rationale is as follows:
Tokita, Osu, Isobe, and Nussbacher are directed to the same field of art.
Nussbacher discloses this can prevent Newton’s rings, improving the appearance. One of ordinary skill in the art could have included it with predictable results.
Regarding claim 5:
Tokita, etc., does not disclose:
“wherein the gap has a distance between the cover glass and the display panel that is a fraction of the thickness of the cover glass.”
This is also disclosed by Nussbacher (e.g., Fig. 2).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include in Tokita in view of Takeuchi the gap distance disclosed by Nussbacher.
The rationlale is as follows:
Tokita, Osu, Isobe, and Nussbacher are directed to the same field of art.
Nussbacher discloses this can help prevent Newton’s rings (paragraph 18). One of ordinary skill in the art could have included it with predictable results.

Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tokita in view of Osu, Isobe, Takeuchi, Ueda, and Nussbacher.
Regarding claims 14-15:
This is just applying the teachings of Nussbacher as per claims 3-4 above. The addition of Takeuchi and Ueda make no difference here and the analysis is the same.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tokita in view of Osu and Isobe, and further in view of Nussbacher, and further in view of applicant’s admitted prior art.
Regarding claim 7:
Tokita, etc., discloses a system as discussed above.
Tokita, ec., does not disclose:
“capacitive touch detection integrated in the display panel.”
In a previous Office Action, the Examiner took Official Notice that capacitive touch detection integrated in the display panel is well known in the art. This is now taken as admitted prior art.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Tokita, etc., this element.
The rationale is as follows:
This is extremely common. One of ordinary skill in the art could have included it with predictable results.

Response to Arguments
Applicant's arguments filed 23 December 2021 have been fully considered but they are not persuasive.
Applicant argued that Takeuchi does not inherently promote synchronized motion. This argument is largely because the structure is a little different than applicant’s. This is not necessarily convincing but admittedly Takeuchi does not explicitly discuss it.
Therefore Osu in view of Isobe has been relied upon. Osu has a structure similar to applicant’s, and Isobe explicitly discusses “maintaining the gap,” which means synchronized motion as the cover is adhered only to the display. Isobe specifically mentions this avoids Newton Rings.
Therefore applicant’s arguments are not persuasive in view of the new grounds of rejection (Takeuchi is still relied upon for some manufacturing steps but not for this part of the claims).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RAY LAMB whose telephone number is (571)272-5264. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R LAMB/Primary Examiner, Art Unit 2694